--------------------------------------------------------------------------------

Exhibit 10.3



EMPLOYEE MATTERS AGREEMENT
 
BY AND BETWEEN
 
TRINITY INDUSTRIES, INC.
 
AND
 
ARCOSA, INC.
 
DATED AS OF OCTOBER 31, 2018
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page
 
Article I
 
DEFINITIONS
     
Section 1.01
Definitions
1
Section 1.02
Interpretation
7
     
Article II
     
GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES
     
Section 2.01
General Principles
7
Section 2.02
Service Credit
8
Section 2.03
Benefit Plans
9
Section 2.04
Individual Agreements
11
Section 2.05
Collective Bargaining
11
Section 2.06
Multiemployer Pension Plans
11
     
Article III
     
ASSIGNMENT OF EMPLOYEES
     
Section 3.01
Active Employees
12
Section 3.02
Global No-Hire and Non-Solicitation
13
     
Article IV
     
EQUITY, INCENTIVE AND DIRECTOR COMPENSATION
     
Section 4.01
Generally
14
Section 4.02
Equity Incentive Awards
14
Section 4.03
Non-Equity Incentive Plans
20
Section 4.04
Director Compensation Program
20
     
Article V
     
U.S. QUALIFIED RETIREMENT PLANS
     
Section 5.01
Trinity Defined Benefit Pension Plan
20
Section 5.02
Arcosa Profit Sharing Plan
21



i

--------------------------------------------------------------------------------

Article VI
     
U.S. NONQUALIFIED PLANS
     
Section 6.01
Arcosa Nonqualified Plans.
23
Section 6.02
Retained Nonqualified Plans
24
Section 6.03
No Distributions
24
     
Article VII
     
WELFARE BENEFIT PLANS
     
Section 7.01
Welfare Plans
25
Section 7.02
U.S. COBRA and HIPAA
26
Section 7.03
Vacation, Holidays and Leaves of Absence
27
Section 7.04
Severance and Unemployment Compensation
28
Section 7.05
Workers' Compensation
28
Section 7.06
Insurance Contracts
28
Section 7.07
Third-Party Vendors
28
     
Article VIII
     
NON-U.S. EMPLOYEES
     
Section 8.01
Non-U.S. Employees.
29
     
Article IX
     
MISCELLANEOUS
     
Section 9.01
Employee Records
29
Section 9.02
Preservation of Rights to Amend
30

Section 9.03
Fiduciary Matters
30

Section 9.04
Further Assurances
30
Section 9.05
Counterparts; Entire Agreement; Corporate Power
30
Section 9.06
Governing Law
31
Section 9.07
Assignability
31
Section 9.08
No Third-Party Beneficiaries
31
Section 9.09
Notices
32
Section 9.10
Severability
32
Section 9.11
Headings
33
Section 9.12
Survival of Covenants
33
Section 9.13
Waivers of Default
33
Section 9.14
Dispute Resolution
33
Section 9.15
Consent to Jurisdiction
33
Section 9.16
Specific Performance
33
Section 9.17
Waiver of Jury Trial
34
Section 9.18
Amendments
34
Section 9.19
Limitations of Liability
34
Section 9.20
No Reliance on Other Party; Mutual Drafting
35



ii

--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT
 

This EMPLOYEE MATTERS AGREEMENT, dated as of October 31, 2018, 2018 (this
"Agreement"), is by and between Trinity Industries, Inc., a Delaware corporation
("Trinity"), and Arcosa, Inc., a Delaware corporation ("Arcosa").
 
R E C I T A L S:
 
WHEREAS, the board of directors of Trinity (the "Trinity Board") has determined
that it is in the best interests of Trinity and its stockholders to create a new
publicly traded company that shall operate the Arcosa Business;
 
WHEREAS, in furtherance of the foregoing, the Trinity Board has determined that
it is appropriate and desirable to separate the Arcosa Business from the Trinity
Business (the "Separation") and, following the Separation, distribute, on a pro
rata basis to holders of shares of Trinity Common Stock on the Record Date, all
the outstanding shares of Arcosa Common Stock owned by Trinity (the
"Distribution");
 
WHEREAS, in order to effectuate the Separation and Distribution, Trinity and
Arcosa have entered into a Separation and Distribution Agreement, dated as of
October 31, 2018 (the "Separation and Distribution Agreement"); and
 
WHEREAS, in addition to the matters addressed by the Separation and Distribution
Agreement, the Parties desire to enter into this Agreement to set forth the
terms and conditions of certain employment, compensation and employee benefit
plan matters.
 
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
 
ARTICLE I

DEFINITIONS
 
Section 1.01         Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below. Capitalized terms used in this
Agreement but not otherwise defined herein shall have the meanings ascribed to
them in the Separation and Distribution Agreement.
 
"Agreement" has the meaning set forth in the preamble to this Agreement and
shall include all Schedules hereto and all amendments, modifications, and
changes hereto entered into pursuant to Section 9.18.
 
"Arcosa" has the meaning set forth in the preamble to this Agreement.
 

--------------------------------------------------------------------------------

"Arcosa 2018 PBRSU" has the meaning set forth in Section 4.02.
 
"Arcosa 2018 RSU" has the meaning set forth in Section 4.02.
 
"Arcosa Awards" means Arcosa 2018 PBRSUs, Arcosa 2018 RSUs, Arcosa Restricted
Stock Awards and Arcosa RSUs, as applicable.
 
"Arcosa Benefit Plan" means any Benefit Plan established, sponsored, maintained
or contributed to by a member of the Arcosa Group as of or after the Effective
Time.
 
"Arcosa Board" means the Board of Directors of Arcosa.
 
"Arcosa Director Fees Plan" means the Arcosa, Inc. Director Fees Plan.
 
"Arcosa Equity Incentive Plan" means the Arcosa 2018 Equity Incentive Plan.
 
"Arcosa Group" has the meaning set forth in the Separation and Distribution
Agreement.
 
"Arcosa Group Defined Benefit Plan Participants" means any Arcosa Group Employee
and any Former Arcosa Group Employee who has accrued a benefit under a Trinity
Pension Plan.
 
"Arcosa Group Employee" means any individual (i) whose existing assignment is
with a member of the Arcosa Group or Arcosa business unit immediately prior to
the Effective Time or by designation in the HRIS system of record (PeopleSoft or
otherwise) of Trinity and (ii) set forth on Schedule 1.01 hereto (including in
each case any such individual who is not actively working as of the Effective
Time as a result of an illness, injury or leave of absence approved by the
Trinity Human Resources department or otherwise taken in accordance with
applicable Law).
 
"Arcosa Profit Sharing Plan" means the Profit Sharing Plan of Arcosa.
 
"Arcosa Ratio" means the adjustment ratio adopted by the Trinity Board prior to
the Effective Time for the purpose of making equitable adjustments to the awards
held by Arcosa Group Employees under the Trinity Equity Incentive Plans.
 
"Arcosa RSU" means an award of time-based restricted stock units assumed
pursuant to the Arcosa Equity Incentive Plan in accordance with Sections 4.02(b)
and (c).
 
"Arcosa Supplemental Profit Sharing Plan" means the Arcosa Supplemental Profit
Sharing Plan.
 
"Arcosa Welfare Plans" means the Welfare Plans established, sponsored,
maintained or contributed to by any member of the Arcosa Group for the benefit
of Arcosa Group Employees and Former Arcosa Group Employees.
 
2

--------------------------------------------------------------------------------

"Benefit Plan" means any contract, agreement, policy, practice, program, plan,
trust, commitment or arrangement providing for benefits, perquisites or
compensation of any nature from an employer to any Employee, or to any family
member, dependent, or beneficiary of any such Employee, including pension plans,
savings plans, retirement plans, supplemental plans, deferred compensation plans
and welfare plans, and contracts, agreements, policies, practices, programs,
plans, trusts, commitments and arrangements providing for terms of employment,
fringe benefits, severance benefits, change in control protections or benefits,
travel and accident, life, accidental death and dismemberment, disability and
accident insurance, tuition reimbursement, travel reimbursement, vacation, sick,
personal or bereavement days, leaves of absences and holidays; provided,
however, the term "Benefit Plan" does not include any government−sponsored
benefits, such as workers' compensation, unemployment or any similar plans,
programs or policies.
 
"COBRA" means the U.S. Consolidated Omnibus Budget Reconciliation Act of 1985,
as codified at Section 601 et seq. of ERISA and at Section 4980B of the Code.
 
"Distribution" has the meaning set forth in the recitals to this Agreement.
 
"Effective Time" means the Distribution Effective Time as defined in the
Separation and Distribution Agreement.
 
"Employee" means any Trinity Group Employee or Arcosa Group Employee.
 
"ERISA" means the U.S. Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.
 
"FICA" has the meaning set forth in Section 3.01(e).
 
"Former Arcosa Group Employee" means any individual who is a former employee of
Trinity or any of its Subsidiaries or former Subsidiaries as of the Effective
Time, in each case, whose last date of employment with Trinity was with a member
of the Arcosa Group or an Arcosa business unit and who is designated as such in
the HRIS system of record (PeopleSoft or otherwise) of Trinity as of the
individual's last date of employment (other than Former Employees set forth on
Schedule 1.01 hereto). In the event that an individual's last applicable
business unit is incapable of being identified under existing systems, such
individual will be treated as a Former Trinity Employee.
 
"Former Employees" means Former Trinity Group Employees and Former Arcosa Group
Employees.
 
"Former Trinity Group Employee" means any (i) individual who is a former
employee of the Trinity Group as of the Effective Time and who is not a Former
Arcosa Group Employee and (ii) former Employees set forth on Schedule 1.01
hereto.
 
"FUTA" has the meaning set forth in Section 3.01(e).
 
"General Continuation Period" means a period of time commencing as of the
Distribution Date and ending on the 12-month anniversary of the Distribution
Date.
 
3

--------------------------------------------------------------------------------

"HIPAA" means the U.S. Health Insurance Portability and Accountability Act of
1996, as amended, and the regulations promulgated thereunder.
 
"Individual Agreement" means any individual (i) employment contract, (ii)
retention, bonus, severance or change in control agreement, (iii) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), (iv) individual agreement
relating to fringe benefits, tuition reimbursements, relocation expenses, or
other repayment agreement, or (v) other agreement containing restrictive
covenants (including confidentiality, non−competition and non−solicitation
provisions) between a member of the Trinity Group and an Arcosa Group Employee
or a Former Arcosa Group Employee, as in effect immediately prior to the
Effective Time.
 
"IRS" means the United States Department of Treasury Internal Revenue Service.
 
"Party" means a party to this Agreement.
 
"Post-Distribution Arcosa Director Phantom Shares" has the meaning set forth in
Section 4.02(e)(ii).
 
"Post-Distribution Trinity Director Phantom Shares" has the meaning set forth in
Section 4.02(e)(i).
 
"Post-Distribution Trinity RSU" has the meaning set forth in Section 4.02(c)(i).
 
"Post-Distribution Trinity 2018 PBRSU" has the meaning set forth in Section
4.02.
 
"Post-Distribution Trinity 2018 RSU" has the meaning set forth in Section 4.02.
 
"Providing Party" has the meaning set forth in Section 2.02(c).
 
"Requesting Party" has the meaning set forth in Section 2.02(c).
 
"Separation and Distribution Agreement" has the meaning set forth in the
recitals to this Agreement.
 
"Transferred Account Balances" has the meaning set forth in Section 7.01(d).
 
"Transferred Director" has the meaning set forth in Section 4.04(a).
 
"Trinity" has the meaning set forth in the preamble to this Agreement.
 
"Trinity 2005 Director Fees Plan" means the Trinity Industries, Inc. 2005
Deferred Plan for Director Fees.
 
4

--------------------------------------------------------------------------------

"Trinity 2018 PBRSU" means a 2018 performance-based restricted stock unit award
granted pursuant to a Trinity Equity Incentive Plan that is outstanding as of
immediately prior to the Effective Time.
 
"Trinity 2018 RSU" means a 2018 time-based restricted stock unit award
(including such awards granted to non-employee Directors) granted pursuant to a
Trinity Equity Incentive Plan that is outstanding as of immediately prior to the
Effective Time.
 
"Trinity Awards" means Post-Distribution Trinity 2018 PBRSUs, Post-Distribution
Trinity 2018 RSUs, Trinity 2018 PBRSUs and Trinity 2018 RSUs, Trinity Restricted
Stock Awards, Trinity PBRSUs, Trinity RSUs, as applicable.
 
"Trinity Benefit Plan" means any Benefit Plan established, sponsored or
maintained by Trinity or any of its Subsidiaries immediately prior to the
Effective Time, excluding any Arcosa Benefit Plan.
 
"Trinity Board" has the meaning set forth in the recitals to this Agreement.
 
"Trinity Director Fees Plan" means the Trinity Industries, Inc. Deferred Plan
for Director Fees.
 
"Trinity Director Phantom Share" means a cash-based phantom share credited under
the Trinity 2005 Director Fees Plan, the value of which is equal to the value of
a Trinity Share.
 
"Trinity Equity Incentive Plan" means any equity compensation plan sponsored or
maintained by Trinity immediately prior to the Effective Time, including the
Fourth Amended and Restated Trinity Industries, Inc. 2004 Stock Option and
Incentive Plan, the Third Amended and Restated Trinity Industries, Inc. 2004
Stock Option and Incentive Plan, the Second Amended and Restated Trinity
Industries, Inc. 2004 Stock Option and Incentive Plan, the Amended and Restated
Trinity Industries, Inc. 2004 Stock Option and Incentive Plan, the Trinity
Industries, Inc. 2004 Stock Option and Incentive Plan, the Trinity Industries,
Inc. 1998 Stock Option and Incentive Plan and the Trinity Industries, Inc. 1993
Stock Option and Incentive Plan.
 
"Trinity Group Defined Benefit Plan Participant" means any Employee or Former
Employee who has accrued a benefit under the Trinity Pension Plans excluding all
Arcosa Group Defined Benefit Plan Participants.
 
"Trinity Group Employee" means each individual who is employed by the Trinity
Group as of the Effective Time and who is not an Arcosa Group Employee
(including any such individual who is not actively working as of the Effective
Time as a result of an illness, injury or leave of absence approved by the
Trinity Human Resources department or otherwise taken in accordance with
applicable Law).
 
"Trinity Human Resources Committee" means the Human Resources Committee of the
Trinity Board.
 
5

--------------------------------------------------------------------------------

"Trinity Non-Equity Incentive Plans" means the Trinity Industries, Inc. Annual
Incentive Plan, and any other cash-based incentive bonus plans  as in effect
immediately prior to the Effective Time.
 
"Trinity PBRSU" means a 2016 or 2017 performance-based restricted stock unit
award granted pursuant to a Trinity Equity Incentive Plan that is outstanding as
of immediately prior to the Effective Time.
 
"Trinity Pension Plans" means the HBC Barge Inc. Hourly Employees Retirement
Income Plan, the Pension Plan for Collective Bargaining Employees at the Girard
and Brier Hill Plants of Trinity Highway Products LLC, the Retirement Plan for
Hourly Employees of Trinity Highway (formerly Syro Steel Company - Western
Division), the Trinity Industries, Inc. Marine Group Pension Plan, the Trinity
Rail Group LLC Pension Plan for Hourly Paid Employees at Winder and Cartersville
Plants, and the Trinity Industries, Inc. Standard Pension Plan.
 
"Trinity Profit Sharing Plan" means the Profit Sharing Plan for Employees of
Trinity Industries, Inc.
 
"Trinity Ratio" means the adjustment ratio adopted by the Trinity Board prior to
the Effective Time for the purpose of making equitable adjustments to the awards
held by Trinity Group Employees under the Trinity Equity Incentive Plans.
 
"Trinity Restricted Stock Award" means a restricted stock award (including
non-employee Director restricted stock awards, restricted stock awards, career
shares and career step shares) granted pursuant to a Trinity Equity Incentive
Plan that is outstanding as of immediately prior to the Effective Time.
 
"Trinity RSU" means (i) a time-based restricted stock unit award granted to a
participant (other than a non-employee Director) prior to January, 2018 and (ii)
a time-based restricted stock unit award granted to a non-employee Director
prior to January, 2018, in each case, whether vested, unvested or deferred,
pursuant to a Trinity Equity Incentive Plan that is outstanding as of
immediately prior to the Effective Time.
 
"Trinity Supplemental Profit Sharing Plan" means the Trinity Industries, Inc. 
Supplemental Profit Sharing Plan for Employees of Trinity Industries, Inc. and
Certain Affiliates as restated effective January 1, 2005.
 
"Trinity Supplemental Retirement Plan" means the Trinity Industries, Inc.
Supplemental Retirement Plan.
 
"Trinity Welfare Plan" means any Welfare Plan established, sponsored, maintained
or contributed to by Trinity or any of its Subsidiaries for the benefit of
Employees or Former Employees, including but not limited to each Welfare Plan
listed on Schedule 1.01(c) but excluding any Arcosa Welfare Plan.
 
"Welfare Plan" means any "welfare plan" (as defined in Section 3(1) of ERISA) or
a "cafeteria plan" under Section 125 of the Code, and any benefits offered
thereunder, and any other plan offering health benefits (including medical,
prescription drug, dental, vision, mental health, substance abuse and retiree
health), disability benefits, or life, accidental death and dismemberment, and
business travel insurance, pre-tax premium conversion benefits, dependent care
assistance programs, employee assistance programs, paid time-off programs,
contribution funding toward a health savings account, flexible spending accounts
or cashable credits.
 
6

--------------------------------------------------------------------------------

Section 1.02         Interpretation. Section 1.2 of the Separation and
Distribution Agreement is hereby incorporated by reference.
 
ARTICLE II

GENERAL PRINCIPLES FOR ALLOCATION OF LIABILITIES
 
Section 2.01         General Principles.
 
(a)          Acceptance and Assumption of Arcosa Liabilities. On or prior to the
Effective Time, but in any case prior to the Distribution, Arcosa shall accept,
assume and agree to faithfully perform, discharge and fulfill all of the
following Liabilities in accordance with their respective terms (each of which
shall be considered an Arcosa Liability), regardless of when or where such
Liabilities arose or arise, or whether the facts on which they are based
occurred prior to or subsequent to the Effective Time, regardless of where or
against whom such Liabilities are asserted or determined or whether asserted or
determined prior to the date hereof, and regardless of whether arising from or
alleged to arise from negligence (whether simple, contributory or gross),
recklessness, violation of Law, fraud, misrepresentation or otherwise (without
duplication) by any member of the Trinity Group or the Arcosa Group, or any of
their respective directors, officers, Employees, Former Employees, agents,
Subsidiaries or Affiliates:
 
(i)        any and all wages, salaries, incentive compensation (subject to the
provisions of Section 4.03), equity compensation (subject to the provisions of
Section 4.02), commissions, bonuses and any other employee compensation or
benefits (subject to the provisions of Section 2.02), payable to or on behalf of
any Arcosa Group Employees and Former Arcosa Group Employees after the Effective
Time, without regard to when such wages, salaries, incentive compensation,
equity compensation, commissions, bonuses or other employee compensation or
benefits are or may have been awarded or earned;


(ii)       any and all Liabilities whatsoever with respect to claims made by or
with respect to any Arcosa Group Employees or Former Arcosa Group Employees in
connection with any Arcosa Benefit Plan pursuant to this Agreement, the
Separation and Distribution Agreement or any Ancillary Agreement;


(iii)      all service-related Liabilities to any individual who is or was an
independent contractor, temporary employee, consultant, freelancer, agency
employee, leased employee, or other non-payroll worker primarily connected to an
Arcosa Business; and


(iv)      any and all Liabilities expressly assumed or retained by any member of
the Arcosa Group pursuant to this Agreement.


7

--------------------------------------------------------------------------------

(b)          Acceptance and Assumption of Trinity Liabilities. On or prior to
the Effective Time, but in any case prior to the Distribution, Trinity shall
accept, assume and agree to faithfully perform, discharge and fulfill all of the
following Liabilities and Trinity and the applicable members of the Trinity
Group shall be responsible for such Liabilities in accordance with their
respective terms (each of which shall be considered an Trinity Liability),
regardless of when or where such Liabilities arose or arise, or whether the
facts on which they are based occurred prior to or subsequent to the Effective
Time, regardless of where or against whom such Liabilities are asserted or
determined or whether asserted or determined prior to the date hereof, and
regardless of whether arising from or alleged to arise from negligence (whether
simple, contributory or gross), recklessness, violation of Law, fraud,
misrepresentation or otherwise (without duplication)by any member of the Trinity
Group or the Arcosa Group, or any of their respective directors, officers,
Employees, Former Employees, agents, Subsidiaries or Affiliates:
 
(i)        any and all wages, salaries, incentive compensation (subject to the
provisions of Section 4.03), equity compensation (subject to the provisions of
Section 4.02), commissions, bonuses and any other employee compensation or
benefits payable to or on behalf of any Trinity Group Employees and Former
Trinity Group Employees after the Effective Time, without regard to when such
wages, salaries, incentive compensation, equity compensation, commissions,
bonuses or other employee compensation or benefits are or may have been awarded
or earned;


(ii)       any and all Liabilities whatsoever with respect to claims made by or
with respect to any Trinity Group Employees or Former Trinity Group Employees in
connection with any Benefit Plan not retained or assumed by any member of the
Arcosa Group pursuant to this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement;


(iii)      all service-related Liabilities to any individual who is or was an
independent contractor, temporary employee, consultant, freelancer, agency
employee, leased employee, or other non-payroll worker primarily connected to
the Trinity Business; and


(iv)      any and all Liabilities expressly assumed or retained by any member of
the Trinity Group pursuant to this Agreement.


(c)          Unaddressed Liabilities. To the extent that this Agreement does not
address particular Liabilities under any Benefit Plan or to a service provider
and the Parties later determine that they should be allocated in connection with
the Distribution, the Parties shall agree in good faith on the allocation,
taking into account the handling of comparable Liabilities under this Agreement.
 
Section 2.02         Service Credit.
 
(a)          No Break in Service, Service for Eligibility, Vesting and Benefit
Purposes. The parties acknowledge that the Distribution is not intended to
trigger any break in service for the purpose of any Benefit Plan. The Arcosa
Benefit Plans shall, and Arcosa shall cause each member of the Arcosa Group to,
recognize each Arcosa Group Employee's and each Former Arcosa Group Employee's
full period of service with Trinity or any of its Subsidiaries or predecessor
entities at or before the Effective Time, to the same extent that such service
was credited by Trinity for similar purposes prior to the Effective Time as if
such service had been performed for a member of the Arcosa Group, for purposes
of eligibility, vesting and determination of the level of benefits under any
such Arcosa Benefit Plan.
 
8

--------------------------------------------------------------------------------

(b)          Post Effective Time Transfers Between Companies. Each Employee
providing services pursuant to the Transition Services Agreement who is hired by
Trinity or Arcosa from the other party within the twenty-four (24) month period
following the Effective Time will receive credit for service for such Employee's
service with the other Party to the extent that such service was credited to the
Employee at the date of transfer.  In addition, any Employee whose transfer,
within the twelve (12) month period following the Effective Time, between Arcosa
and Trinity or Trinity and Arcosa is approved by the senior Human Resources
executive of the Party that employs such Employee, as contemplated by Section
3.02, will receive credit for such Employee's service with the other Party to
the extent that such service was credited to the Employee at the date of
transfer.


(c)          Evidence of Prior Service. Notwithstanding anything in this
Agreement to the contrary, but subject to Section 3.02 and applicable Law, upon
reasonable request by either Party (the "Requesting Party"), the other Party
(the "Providing Party") will provide to the Requesting Party copies of any
records available to the Providing Party to document the service, plan
participation and membership of former Employees of the Providing Party who are
then Employees of the Requesting Party, and will cooperate with the Requesting
Party to resolve any discrepancies or obtain any missing data for purposes of
determining benefit eligibility, participation, vesting and calculation of
benefits with respect to any such Employee.
 
Section 2.03         Benefit Plans.
 
(a)          Establishment of Plans.  Prior to the Effective Time, Arcosa shall,
or shall cause an applicable member of the Arcosa Group to, adopt Benefit Plans
(and related trusts, if applicable), with benefits that are comparable (or such
other standard as is specified in this Agreement with respect to any particular
Benefit Plan) to those of the corresponding Trinity Benefit Plans, with the
exception of (i) the Arcosa Welfare Plans, which shall be established effective
January 1, 2019, and (ii)  the Trinity Pension Plans, the treatment of which is
specified in Section 5.01 hereof.  The relevant Trinity Benefit Plans are listed
on Schedule 2.03(a).  Arcosa may limit participation in any such Arcosa Benefit
Plan to Arcosa Group Employees and Former Arcosa Group Employees who
participated in the corresponding Trinity Benefit Plan immediately prior to the
Effective Time. Arcosa shall, or shall cause an applicable member of the Arcosa
Group to, adopt such other Benefit Plans as specified in this Agreement.
 
(b)          Information and Operation. Trinity shall provide Arcosa with
information describing each Trinity Benefit Plan election made by an Arcosa
Group Employee or Former Arcosa Group Employee that may have application to
Arcosa Benefit Plans from and after the Effective Time, and Arcosa shall use its
commercially reasonable efforts to administer the Arcosa Benefit Plans applying
those elections. Each Party shall, upon reasonable request, provide the other
Party and the other Party's respective Affiliates, agents, and vendors all
information reasonably necessary to the other Party's operation or
administration of its Benefit Plans.
 
9

--------------------------------------------------------------------------------

(c)          Post-Closing Standard of Compensation and Benefits. Except as
provided herein, during the General Continuation Period, Arcosa shall provide to
each Arcosa Group Employee compensation, employee benefits under Arcosa Benefit
Plans and terms and conditions of employment that, in the aggregate, are
substantially similar to the compensation, employee benefits and terms and
conditions of employment provided to such employees immediately prior to the
Effective Time. Notwithstanding the foregoing, during such period, Arcosa may
make such changes, modifications or amendments to the applicable Arcosa Benefit
Plan as may be required by applicable Law or as are necessary and appropriate to
reflect the Separation.
 
(d)          No Duplication or Acceleration of Benefits. Notwithstanding
anything to the contrary in this Agreement, the Separation and Distribution
Agreement or any Ancillary Agreement, no participant in any Arcosa Benefit Plan
shall receive service credit or benefits to the extent that receipt of such
service credit or benefits would result in duplication of benefits provided to
such participant by the corresponding Trinity Benefit Plan or any other plan,
program or arrangement sponsored or maintained by a member of the Trinity Group.
Furthermore, unless expressly provided for in this Agreement, the Separation and
Distribution Agreement or in any Ancillary Agreement or required by applicable
Law, no provision in this Agreement shall be construed to create any right to
accelerate vesting or entitlements under any compensation or Benefit Plan,
program or arrangement sponsored or maintained by a member of the Trinity Group
or member of the Arcosa Group on the part of any Employee or Former Employee.
 
(e)          No Expansion of Participation. Unless otherwise expressly provided
in this Agreement, as otherwise determined or agreed to by Trinity and Arcosa,
as required by applicable Law, or as explicitly set forth in an Arcosa Benefit
Plan, an Arcosa Group Employee or Former Arcosa Group Employee shall be entitled
to participate in the Arcosa Benefit Plans at the Effective Time only to the
extent that such Arcosa Group Employee or Former Arcosa Group Employee was
entitled to participate in the corresponding Trinity Benefit Plan as in effect
immediately prior to the Effective Time, it being understood that this Agreement
does not expand (i) the number of Arcosa Group Employees or Former Arcosa Group
Employees entitled to participate in any Arcosa Benefit Plan or (ii) the
participation rights of Arcosa Group Employees or Former Arcosa Group Employees
in any Arcosa Benefit Plans beyond the rights of such Arcosa Group Employees or
Former Arcosa Group Employees under the corresponding Trinity Benefit Plans, in
each case, after the Effective Time.
 
(f)          Transition Services. The Parties acknowledge that the Trinity Group
or the Arcosa Group may provide administrative services for certain of the other
Party's compensation and benefit programs for a transitional period under the
terms of the Transition Services Agreement. The Parties agree to enter into a
business associate agreement (if required by HIPAA or other applicable health
information privacy Laws) in connection with such Transition Services Agreement.
 
10

--------------------------------------------------------------------------------

(g)          Beneficiaries. References to Trinity Group Employees, Former
Trinity Group Employees, Arcosa Group Employees, Former Arcosa Group Employees,
and non−employee directors of either Trinity or Arcosa (including Transferred
Directors), shall be deemed to refer to their beneficiaries, dependents,
survivors and alternate payees, as applicable.
 
Section 2.04         Individual Agreements.
 
(a)          Assignment by Trinity. To the extent necessary, Trinity shall
assign, or cause an applicable member of the Trinity Group to assign, to Arcosa
or another member of the Arcosa Group, as designated by Arcosa, all Individual
Agreements, with such assignment to be effective as of the Effective Time;
provided, however, that to the extent that assignment of any such Individual
Agreement is not permitted by the terms of such agreement or by applicable Law,
effective as of the Effective Time, each member of the Arcosa Group shall be
considered to be a successor to each member of the Trinity Group for purposes
of, and a third−party beneficiary with respect to, such Individual Agreement,
such that each member of the Arcosa Group shall enjoy all of the rights and
benefits under such agreement (including rights and benefits as a third-party
beneficiary), with respect to the Arcosa Group.
 
(b)          Assumption by Arcosa. Effective as of the Effective Time, Arcosa
will assume and honor, or will cause a member of the Arcosa Group to assume and
honor, any individual agreement to which any Arcosa Group Employee or Former
Arcosa Group Employee is a party with any member of the Trinity Group, including
any Individual Agreement.
 
Section 2.05         Collective Bargaining.
 
(a)          Assumption of CBAs.  Effective no later than immediately prior to
the Effective Time, to the extent that the appropriate member of the Arcosa
Group is not already a party to such collective bargaining agreement, Arcosa
shall cause the appropriate member of the Arcosa Group to (i) assume all
collective bargaining agreements (including any national, sector or local
collective bargaining agreement) that cover Arcosa Group Employees or Former
Arcosa Group Employees, including those bargaining agreements listed on Schedule
2.05, and the Liabilities arising under any such collective bargaining
agreements, and (ii) join any industrial, employer or similar association or
federation if membership is required for the relevant collective bargaining
agreement to continue to apply.
 
(b)          Notice; Consultation. To the extent required by Law or the
applicable collective bargaining agreement, Trinity and Arcosa shall cooperate
to provide notice, engage in consultation, and to take any other actions that
may be required on the part of one party or the other in connection with the
transfer of any employees, the assignment, assumption or continuation of any
collective bargaining agreement or any other employment related matters.
 
Section 2.06         Multiemployer Pension Plans.  Nothing in this Agreement
shall operate to alter the obligation of Trinity Meyer Utility Structures, LLC
to continue to contribute (including with respect to the same contribution base
units) to the Boilermaker-Blacksmith National Pension Trust pursuant to the
Agreement Between Trinity Meyer Utility Structures, LLC and International
Brotherhood of Boilermakers, Iron Ship Builders, Blacksmiths, Forgers and
Helpers, Lodge #647, the Liabilities with respect to which shall be retained by
the Arcosa Group.
 
11

--------------------------------------------------------------------------------

ARTICLE III

ASSIGNMENT OF EMPLOYEES
 
Section 3.01         Active Employees.
 
(a)          Assignment and Transfer of Employees. Trinity shall designate the
Arcosa Employees for transfer to a member of the Arcosa Group prior to the
Distribution Date. Effective no later than immediately prior to the Effective
Time and except as otherwise agreed by the Parties, (i) the applicable member of
the Trinity Group shall have taken such actions as are necessary to ensure that
each Arcosa Group Employee is employed by a member of the Arcosa Group as of
immediately after the Effective Time, and (ii) the applicable member of the
Trinity Group shall have taken such actions as are necessary to ensure that each
Trinity Group Employee is employed by a member of the Trinity Group as of
immediately after the Effective Time. Each of the Parties agrees to execute, and
to seek to have the applicable Employees execute, such documentation, if any, as
may be necessary to reflect such assignment and/or transfer.
 
(b)          At-Will Status. Nothing in this Agreement shall create any
obligation on the part of any member of the Trinity Group or any member of the
Arcosa Group to (i) continue the employment of any Employee or permit the return
from a leave of absence for any period after the date of this Agreement, except
as required by applicable Law, or (ii) change the employment status of any
Employee from "at-will," to the extent that such Employee is an "at-will"
employee under applicable Law.
 
(c)          No Severance. The Parties acknowledge and agree that the
Distribution and the assignment, transfer or continuation of the employment of
Employees as contemplated by this Section 3.01 shall not be deemed an
involuntary termination of employment entitling any Arcosa Group Employee or
Trinity Group Employee to severance payments or benefits.
 
(d)          Not a Change of Control/Change in Control. The Parties acknowledge
and agree that neither the consummation of the Distribution nor any transaction
contemplated by this Agreement, the Separation and Distribution Agreement or any
other Ancillary Agreement shall be deemed a "change of control," "change in
control," or term of similar import for purposes of any Benefit Plan sponsored
or maintained by any member of the Trinity Group or member of the Arcosa Group
or for purposes of any Individual Agreement.
 
12

--------------------------------------------------------------------------------

(e)          U.S. Payroll and Related Taxes. With respect to any Arcosa Group
Employee or Former Arcosa Group Employee, or group of Arcosa Group Employees or
Former Arcosa Group Employees, the Parties shall, or shall cause their
respective Subsidiaries to, (i) treat Arcosa (or the applicable member of the
Arcosa Group) as a "successor employer" and Trinity (or the applicable member of
the Trinity Group) as a "predecessor," within the meaning of Sections 3121(a)(1)
and 3306(b)(1) of the Code, for purposes of taxes imposed under the United
States Federal Insurance Contributions Act, as amended ("FICA"), or the United
States Federal Unemployment Tax Act, as amended ("FUTA"), (ii) cooperate with
each other to avoid, to the extent possible, the restart of FICA and FUTA upon
or following the Effective Time with respect to each such Arcosa Group Employee
for the tax year during which the Effective Time occurs, and (iii) use
commercially reasonably efforts to implement the alternate procedure described
in Section 5 of Revenue Procedure 2004−53; provided, however, that, if and to
the extent that Arcosa (or the applicable member of the Arcosa Group) cannot be
treated as a "successor employer" to Trinity (or the applicable member of the
Trinity Group) within the meaning of Sections 3121(a)(1) and 3306(b)(1) of the
Code with respect to any Arcosa Group Employee or group of Arcosa Group
Employees, (x) with respect to the portion of the tax year commencing on January
1, 2018 and ending on the Distribution Date, Trinity will (A) be responsible for
all payroll obligations, tax withholding and reporting obligations for such
Arcosa Group Employees and (B) furnish a Form W−2 or similar earnings statement
to all such Arcosa Group Employees for such period, and (y) with respect to the
remaining portion of such tax year, Arcosa will (A) be responsible for all
payroll obligations, tax withholding and reporting obligations regarding such
Arcosa Group Employees and (B) furnish a Form W−2 or similar earnings statement
to all such Arcosa Group Employees.  Notwithstanding the foregoing, with respect
to Trinity Group Employees transferring to the Arcosa Group, Arcosa and Trinity
shall utilize the “standard” procedure, and such Employees shall receive one W-2
from Trinity for the period from January 1, 2018 to the Distribution Date, and
one W-2 from Arcosa for the remainder of the calendar year through December 31,
2018.
 
Section 3.02         Global No-Hire and Non-Solicitation. Each Party agrees
that, for a period of twelve (12) months from the Distribution Date, such Party
shall not hire or solicit for employment, or solicit and enter into in any
contractual arrangement for consulting or other professional services, excluding
any contractual arrangements for the provisions of services pursuant to the
Transition Services Agreement, any individual who is an Trinity Group Employee,
in the case of Arcosa, or an Arcosa Group Employee, in the case of Trinity;
provided, however, that, without limiting the generality of the foregoing
prohibition, this Section 3.02 shall not prohibit (a) hiring or soliciting for
employment pursuant to generalized solicitations that are not directed to
specific Persons or Employees of the other Party, (b) the solicitation and
hiring of a Person whose employment was involuntarily terminated by the other
Party, or (c) the solicitation and hiring of a Person after receipt by the
soliciting Party (in advance of any solicitation or, in the case of a response
to a general solicitation as permitted under clause (a) above, in advance of any
subsequent solicitation in connection with the recruiting process) of the
express written consent of the senior Human Resources executive of the Party
that employs the Person who is to be solicited and/or hired. For the avoidance
of doubt, the restrictions under this Section 3.02 shall not apply to Former
Employees whose termination with Trinity and its Subsidiaries occurred as a
result of voluntary retirement prior to January 1, 2018.
 
13

--------------------------------------------------------------------------------

ARTICLE IV


EQUITY, INCENTIVE AND DIRECTOR COMPENSATION
 
Section 4.01         Generally. Unless otherwise determined by Trinity, each
Trinity Award granted that is outstanding as of immediately prior to the
Effective Time shall be treated or adjusted as described below.
 
Section 4.02         Equity Incentive Awards.
 
(a)          Restricted Stock Awards.
 
(i)        Each holder of an outstanding Trinity Restricted Stock Award
immediately prior to the Distribution Date shall be entitled to receive, as of
the Distribution Date, an Arcosa Restricted Stock Award with respect to such
number of shares of Arcosa Common Stock equal to the number of shares of Arcosa
Common Stock to which such holder becomes entitled pursuant to the Distribution
determined in the same manner as if the outstanding Trinity Stock Award was
comprised of fully vested shares of Trinity Common Stock as of the Distribution
Date.


(ii)       The Trinity Restricted Stock Award and the Arcosa Restricted Stock
Award issued in accordance with this Section 4.02(a) both shall be subject to
substantially the same terms and conditions (including with respect to vesting)
immediately following the Distribution Date as were applicable to the Trinity
Restricted Stock Award immediately prior to the Distribution Date.


(iii)      For purposes of the vesting, termination or separation from service
provisions of the Trinity Restricted Stock Awards and the Arcosa Restricted
Stock Awards, continued service with a Trinity Group member or an Arcosa Group
member shall be considered to be continued service for purposes of such Trinity
Restricted Stock Awards and Arcosa Restricted Stock Awards.
 
(b)          Time Based RSUs.
 
(i)        Each holder of an outstanding Trinity RSU immediately prior to the
Distribution Date shall be entitled to receive, as of the Distribution Date, a
time-based restricted stock unit award (an "Arcosa RSU") with respect to such
number of shares of Arcosa Common Stock equal to the number of shares of Arcosa
Common Stock to which such holder would be become entitled pursuant to the
Distribution determined in the same manner as if the outstanding Trinity Stock
Award was comprised of fully vested shares of Trinity Common Stock as of the
Distribution Date.


(ii)       The Trinity RSUs and the Arcosa RSUs issued in accordance with this
Section 4.02(b) both shall be subject to substantially the same terms and
conditions (including with respect to vesting and time of settlement)
immediately following the Distribution Date as were applicable to the Trinity
RSUs immediately prior to the Distribution Date.


14

--------------------------------------------------------------------------------

(iii)      For purposes of the vesting, termination or separation from service
provisions of the Trinity RSUs and the Arcosa RSUs, continued service with a
Trinity Group member or an Arcosa Group member shall be considered to be
continued service for purposes of such Trinity RSUs and Arcosa RSUs.
 
(c)          2016 and 2017 PBRSUs
 
(i)        Trinity PBRSUs Held by Trinity Group Employees.  Each Trinity PBRSU
that is outstanding immediately prior to the Effective Time and that is held by
a Trinity Group Employee, a Former Trinity Group Employee or a member of the
Trinity Board other than a Transferred Director shall be adjusted immediately
following the close of market on the Distribution Date (and shall thereafter be
referred to as a "Post-Distribution Trinity RSU") as follows:



(A)        The Trinity Human Resources Committee shall determine the number of
shares that are capable of vesting based on the level of actual and forecasted
performance achieved against the performance goals under the Trinity PBRSU as of
approximately thirty (30) days prior to the Distribution Date.


(B)        The number of shares of Trinity Common Stock subject to each
Post-Distribution Trinity RSU shall be equal to the product (rounded to the
nearest whole share) of (A) the number of shares of Trinity Common Stock subject
to corresponding Trinity PBRSU (as determined in accordance with Section
4.02(c)(i)(A) above) immediately prior to the Distribution Date and (B) the
Trinity Ratio;


(C)        Each Post-Distribution Trinity RSU shall be subject to the same
terms, time-based vesting conditions, issuance dates and method of           
distribution and other terms and conditions as were in effect immediately prior
to the Distribution Date for the corresponding Trinity PBRSU.


(ii)       Trinity PBRSUs Held By Arcosa Group Employees.  Each Trinity PBRSU
that is outstanding immediately prior to the Effective Time and that is held by
an Arcosa Group Employee or a Former Arcosa Group Employee shall be adjusted
following the close of market on the Distribution Date and thereafter shall be
replaced with an Arcosa RSU (subject to time-based service conditions) as
follows:


(A)        The number of shares of Arcosa Common Stock subject to each Arcosa
RSU shall be equal to the product (rounded to the nearest whole share) of (A)
the number of shares of Trinity Common Stock subject to the corresponding
Trinity PBRSU (as determined in accordance with Section 4.02(c)(i)(A) above)
immediately prior to the Distribution Date and (B) the Arcosa Ratio.


15

--------------------------------------------------------------------------------

(B)         Each Arcosa RSU shall be subject to the same terms, time-based
vesting conditions, issuance dates and method of distribution and other terms
and conditions that were in effect immediately prior to the Distribution Date
for the corresponding Trinity PBRSU.  With respect to each  Arcosa RSU, Arcosa
shall give each Arcosa Group Employee and Former Arcosa Group Employee full
vesting service credit for such individual's service with Trinity or any of its
Subsidiaries prior to the Distribution Date to the same extent such service was
recognized with respect to the corresponding Trinity PBRSU immediately prior to
the Distribution Date.
 
(d)          2018 PBRSUs and RSUs
 
(i)        Trinity 2018 PBRSUs held by Trinity Group Employees and Trinity 2018
RSUs Held by Trinity Group Employees and Trinity Non-Employee Directors. Each
Trinity 2018 PBRSU and Trinity 2018 RSU that is outstanding immediately prior to
the Effective Time and that is held by a Trinity Group Employee, Former Trinity
Group Employee or non-employee Director who serves on the Trinity Board
following the Effective Time shall be adjusted following the close of market on
the Distribution Date (and shall thereafter be referred to, respectively, as a
"Post-Distribution Trinity 2018 PBRSU" and "Post-Distribution Trinity 2018 RSU")
as follows:


(A)        The number of shares of Trinity Common Stock subject to each
Post-Distribution Trinity 2018 PBRSU and Post-Distribution Trinity 2018 RSU
shall be equal to the product (rounded to the nearest whole share) of (A) the
number of shares of Trinity Common Stock subject to the corresponding Trinity
Award immediately prior to the Distribution Date and (B) the Trinity Ratio;


(B)        Each Post-Distribution Trinity 2018 PBRSU and Post-Distribution
Trinity 2018 RSU shall be subject to the same terms, vesting conditions,
issuance dates and method of distribution and other terms and conditions as were
in effect immediately prior to the Distribution Date for the corresponding
Trinity Award.


(ii)       Trinity 2018 PBRSUs held by Arcosa Group Employees and Trinity 2018
RSUs Held by Arcosa Group Employees and Transferred Directors.  Each Trinity
2018 PBRSU and Trinity 2018 RSU that is outstanding immediately prior to the
Effective Time and that is held by an Arcosa Group Employee, Former Arcosa Group
Employee or Transferred Director shall be adjusted following the close of market
on the Distribution Date (and shall thereafter be referred to, respectively, as
an "Arcosa 2018 PBRSU" and an "Arcosa 2018 RSU") as follows:


(A)         The number of shares of Arcosa Common Stock subject to each Arcosa
2018 RSU shall be equal to the product (rounded down to the nearest whole share)
of (A) the number of shares of Trinity Common Stock subject to the corresponding
Trinity 2018 RSU immediately prior to the Distribution Date and (B) the Arcosa
Ratio.


(B)         The number of shares of Arcosa Common Stock subject to each Arcosa
2018 PBRSU shall be equal to the product (rounded to the nearest whole share) of
(A) the number of shares of Trinity Common Stock subject to the corresponding
Trinity 2018 PBRSU immediately prior to the Distribution Date and (B) the Arcosa
Ratio.


16

--------------------------------------------------------------------------------

(C)         Each Arcosa 2018 RSU and Arcosa 2018 PBRSU shall be subject to the
same terms, vesting conditions, issuance dates and method of distribution and
other terms and conditions that were in effect immediately prior to the
Distribution Date for the corresponding Trinity Award.


(D)        With respect to each Arcosa 2018 RSU and Arcosa 2018 PBRSU, Arcosa
shall give each Arcosa Group Employee or Former Arcosa Group Employee full
vesting service credit for such individual's service with Trinity or any of its
Subsidiaries prior to the Distribution Date to the same extent such service was
recognized with respect to the corresponding Trinity Award immediately prior to
the Distribution Date.


(e)          Director Phantom Shares.
 
(i)        Trinity Director Phantom Shares held by Trinity Non-Employee
Directors. Each Trinity Director Phantom Share that is outstanding immediately
prior to the Effective Time and that is held by a non-employee Director who
serves on the Trinity Board following the Effective Time shall be adjusted
following the close of market on the Distribution Date (and shall thereafter be
referred to, respectively, as a "Post-Distribution Trinity Director Phantom
Share") as follows:


(A)        The number of shares of Trinity Common Stock subject to the
Post-Distribution Trinity Director Phantom Shares credited under the Trinity
2005 Director Fees Plan shall be equal to the product (rounded to the nearest
whole share) of (A) the number of shares of Trinity Common Stock subject to the
corresponding Trinity Director Phantom Shares immediately prior to the
Distribution Date and (B) the Trinity Ratio;


(B)         Each Post-Distribution Trinity Director Phantom Share shall be
subject to the same terms conditions, issuance dates and method of distribution
and other terms and conditions as were in effect immediately prior to the
Distribution Date for the corresponding Trinity Award.


(ii)       Trinity Director Phantom Shares held by Transferred Directors. Each
Trinity Director Phantom Share that is outstanding immediately prior to the
Effective Time and that is held by a Transferred Director shall be adjusted
following the close of market on the Distribution Date (and shall thereafter be
referred to as a "Post-Distribution Arcosa Director Phantom Share") as follows:


(A)         The number of shares of Arcosa Common Stock subject to the
Post-Distribution Arcosa Director Phantom Shares credited under the Arcosa
Director Fees Plan shall be equal to the product (rounded to the nearest whole
share) of (A) the number of shares of Trinity Common Stock subject to the
corresponding Trinity Director Phantom Shares immediately prior to the
Distribution Date and (B) the Arcosa Ratio;


17

--------------------------------------------------------------------------------

(B)         Each Post-Distribution Arcosa Director Phantom Share shall be
subject to the same terms conditions, issuance dates and method of distribution
and other terms and conditions as were in effect immediately prior to the
Distribution Date for the corresponding Trinity Award (except that, for the
avoidance of doubt, the cash value of the Post-Distribution Arcosa Director
Phantom Shares will be measured as if invested in shares of Arcosa Common
Stock).


(f)          Miscellaneous Award Terms. All of the foregoing adjustments shall
be effected in accordance with Sections 424 and 409A of the Code.  None of the
Separation, the Distribution, the transfer of a Transferred Director or any
employment transfer described in Section 3.01(a) shall constitute a termination
of employment or separation from service for purposes of any Trinity Award or
any Arcosa Award. After the Effective Time, for each award adjusted under this
Section 4.02, any reference to a "change in control," "change of control" or
similar definition in an award agreement, Individual Agreement or Trinity Equity
Incentive Plan applicable to such award (A) with respect to Trinity Awards,
shall be deemed to refer to a "change in control," "change of control" or
similar definition as set forth in the applicable award agreement, employment
agreement or Trinity Equity Incentive Plan, and (B) with respect to Arcosa
Awards, shall be deemed to refer to a "Change in Control" as defined in the
Arcosa Equity Incentive Plan.
 
(g)          Registration.  Arcosa shall cause a registration statement on Form
S-8 (or other appropriate form) to be filed with respect to such issued or
issuable shares prior to the Effective Time and shall cause such registration to
remain in effect for so long as there may be an obligation to deliver shares of
Arcosa Common Stock under such Arcosa and/or Trinity Equity Incentive Plans. 
Trinity shall use commercially reasonable efforts to assist Arcosa in completing
such registration.
 
(h)          Treatment of Dividends/Dividend Equivalents.  Dividends and
dividend equivalents with respect to (i) Arcosa Awards shall be paid currently
in cash or accrue and be paid in cash by Arcosa (including to Trinity Employees,
Former Trinity Employees and members of the Trinity Board) and (ii) Trinity
Awards shall be paid currently in cash or accrue and be paid in cash by Trinity
(including delivery to Arcosa Employees, Former Arcosa Employees and Transferred
Directors), in each case subject to the terms of the agreements evidencing the
respective Trinity Awards immediately prior to the Effective Time.
 
(i)           Settlement, Delivery; Tax Reporting and Withholding.
 
(i)        From and after the Effective Time, Arcosa shall have sole
responsibility for delivery of shares of Arcosa Common Stock pursuant to awards
issued under an Arcosa Equity Incentive Plan in satisfaction of any obligations
to deliver such shares under the Arcosa and/or Trinity Equity Incentive Plans
(including delivery to Trinity Employees and Former Trinity Employees) and shall
do so without compensation from any Trinity Group member.


18

--------------------------------------------------------------------------------

(ii)       Upon the vesting, payment or settlement, as applicable, of Arcosa
Awards (including with respect to dividends and dividend equivalents), Arcosa
shall be solely responsible for ensuring the satisfaction of all applicable Tax
withholding requirements on behalf of each Arcosa Group Employee or Former
Arcosa Group Employee and for ensuring the collection and remittance of
applicable employee withholding Taxes to the Trinity Group with respect to each
Trinity Group Employee or Former Trinity Group Employee (with Trinity Group
being responsible for remittance of the applicable employee Taxes and payment
and remittance of the applicable employer Taxes relating to Trinity Group
Employees and Former Trinity Group Employees to the applicable Governmental
Authority). Upon the vesting, payment or settlement, as applicable, of Trinity
Awards, Trinity shall be solely responsible for ensuring the satisfaction of all
applicable Tax withholding requirements on behalf of each Trinity Group Employee
or Former Trinity Group Employee and for ensuring the collection and remittance
of applicable employee withholding Taxes to the Arcosa Group with respect to
each Arcosa Group Employee or Former Arcosa Group Employee (with Arcosa Group
being responsible for remittance of the applicable employee Taxes and payment
and remittance of the applicable employer Taxes relating to Arcosa Group
Employees and Former Arcosa Group Employees to the applicable Governmental
Authority).  Following the Effective Time, Trinity shall be responsible for all
income Tax reporting in respect of Trinity Awards and Arcosa Awards held by
Trinity Group Employees, Former Trinity Group Employees and members of the
Trinity Board (other than Transferred Directors), and Arcosa shall be
responsible for all income Tax reporting in respect of Trinity Awards and Arcosa
Awards held by Arcosa Group Employees, Former Arcosa Group Employees and
Transferred Directors.


(j)           Administration.  Each of Trinity and Arcosa shall establish an
appropriate administration system in order to handle delivery of shares in an
orderly manner and provide reasonable levels of service for equity award
holders.  Each of Trinity and Arcosa shall cooperate to (i) unify and
consolidate all indicative data and payroll and employment information on
regular timetables and make certain that each applicable Person's data and
records in respect of equity awards are correct and updated on a timely basis
and (ii) establish a procedure whereby the other Party shall be promptly
informed of the obligation to deliver shares to an Arcosa Employee or Former
Arcosa Employee or a Trinity Employee or Former Trinity Employee, as the case
may be. The foregoing shall include employment status and information required
to determine the vesting and forfeiture of awards and Tax withholding/remittance
requirements.
 
(k)          No Effect on Subsequent Awards.  The provisions of this Article IV
shall have no effect on the terms and conditions of equity and equity-based
awards granted following the Effective Time by Trinity or Arcosa.
 
(l)           Establishment and Approval of Plan.  Prior to the Effective Time,
Trinity shall cause Arcosa to adopt the Arcosa Equity Incentive Plan with such
terms as are necessary to permit the implementation of this Section 4.02. 
Trinity agrees to facilitate the adoption and approval of the Arcosa Equity
Incentive Plan consistent with the requirements of the NYSE.
 
19

--------------------------------------------------------------------------------

Section 4.03         Non-Equity Incentive Plans.
 
(a)          Annual Incentive Plan.  Arcosa or a member of the Arcosa Group
shall be solely responsible for the payment of all annual incentive bonus
amounts to each bonus-eligible Arcosa Group Employee for the calendar year
including the Distribution Date; provided, however, that a pro rata portion of
the bonuses for bonus eligible Arcosa Group Employees shall be funded by Trinity
for the level of performance achieved through the Distribution Date (as
determined by the Trinity Human Resources Committee in its sole discretion). 
Each respective employer shall cause the full annual bonus to be paid to its
respective bonus eligible employees at the regularly scheduled time in March of
2019, it being understood that Arcosa shall independently determine the
performance levels achieved for the period commencing on the day following the
Distribution Date and ending on December 31, 2018.
 
Section 4.04         Director Compensation Program.
 
(a)          Establishment of Arcosa Non-Employee Directors' Compensation
Program.  Prior to the Effective Time, Arcosa shall, as it deems appropriate,
establish a non-employee directors' compensation program for each Arcosa
non−employee director as of the Effective Time, including those who served on
the Trinity Board immediately prior to the Effective Time but who will no longer
serve on the Trinity Board following the Effective Time (each, a "Transferred
Director").
 
(b)          Allocation of Liability. Trinity shall be responsible for the
payment of any fees for service on the Trinity Board that are earned at, before,
or after the Effective Time, and Arcosa shall not have any responsibility for
any such payments except as otherwise provided in Section 4.02 or Article VI.
With respect to any Arcosa non-employee director including a Transferred
Director, Arcosa shall be responsible for the payment of any fees for service on
the Arcosa Board that are earned at any time after the Effective Time and
Trinity shall not have any responsibility for any such payments except as
otherwise provided in Section 4.02 or Article VI.
 
ARTICLE V

U.S. QUALIFIED RETIREMENT PLANS
 
Section 5.01         Trinity Defined Benefit Pension Plans.
 
(a)          Trinity Defined Benefit Pension Plans. The Parties acknowledge that
Trinity will retain the Trinity Pension Plans and Arcosa shall not be required
to establish comparable plans for the benefit of Arcosa Group Employees and
Former Arcosa Group Employees following the Effective Time.  Trinity agrees that
it shall amend the Trinity Pension Plans which cover Arcosa Group Employees in
the manner determined by Trinity's Retirement Plan Committee (the "RPC") such
that, subject to Section 5.01(b), each Arcosa Group Employee who is an Arcosa
Group Defined Benefit Plan Participant shall receive accelerated service credit
and/or service credit towards continued benefits after the Distribution Date for
periods of service with Arcosa, including for the purpose of vesting and growing
into the following benefits: early retirement eligibility, disability
retirement, special death benefits and military leave benefits.  Prior to the
Distribution Date, the RPC shall determine, in its sole discretion, the terms of
the amendments and the mechanics by which the provisions of this Section 5.01
shall be implemented, and the Parties shall execute such additional documents as
may be required to implement the determination of the RPC.
 
20

--------------------------------------------------------------------------------

(b)          Allocation of Costs.  The pension funding liability, PBGC premiums,
compliance, reporting and other administrative costs under the Trinity Pension
Plans (as amended pursuant to Section 5.01(a)) will be determined periodically
by Trinity (and at least annually with respect to required funding
contributions) and Arcosa will pay the portion allocable (based on applicable
data during the applicable period) to the Arcosa Group Defined Benefit Plan
Participants to Trinity.  Unless otherwise agreed between the Parties, Arcosa
shall reimburse Trinity within 20 Business Days of delivery by Trinity to Arcosa
of an invoice for the amount due, accompanied by a statement reasonably
detailing the costs incurred.  In addition, Arcosa shall be responsible for the
data and information provided by Arcosa to Trinity (or other third party
administrator under the Trinity Pension Plans) with respect to the Arcosa Group
Defined Benefit Plan Participants following the Distribution Date.   Trinity
shall not be obligated to continue to provide the benefits described in Section
5.01(a) with respect to the Arcosa Group Defined Benefit Plan Participants under
this Agreement (i) in the event of nonpayment by Arcosa, (ii) if Arcosa or a
member of the Arcosa Group becomes subject to a proceeding as a debtor under the
United States Bankruptcy Code or (iii) in the event of a Change in Control of
Arcosa as such term is defined in the Arcosa Equity Incentive Plan.
 
(c)          Plan Fiduciaries and Plan Settlor Functions. For all periods,
before, during and after the Effective Time, the Parties agree that (i) the
fiduciaries of the Trinity Pension Plans shall have the sole authority with
respect to the Trinity Pension Plans to determine the plan investments,
de-risking strategies, and such other matters as are within the scope of their
duties under ERISA and the terms of the applicable plan documents and (ii)
Trinity or its delegates shall have the sole authority to exercise any and all
settlor functions with respect to the Trinity Pension Plans, including, without
limitation, the authority to amend, freeze or terminate any or all of the
Trinity Pension Plans.
 
(d)          No Loss of Unvested Benefits. The transfer of any Arcosa Group
Defined Benefit Plan Participant's employment to the Arcosa Group generally
shall not result in the loss of that Arcosa Group Defined Benefit Plan
Participant's unvested accrued benefits (if any) under the Trinity Pension
Plans.
 
(e)          Administration.  Each of Trinity and Arcosa shall cooperate to
establish an appropriate administration system to consolidate and transmit to
Trinity all indicative data and payroll and employment information on regular
timetables and make certain that each applicable Person's data and records are
correct and updated on a timely basis.  The foregoing shall include employment
status, other information required to determine the vesting of, and eligibility
for benefits under, the Trinity Pension Plans and all other information
necessary or appropriate for the administration of the Trinity Pension Plans.
 
Section 5.02         Arcosa Profit Sharing Plan.
 
(a)          Establishment of Plan. Prior to the Effective Time, Arcosa shall
adopt the Arcosa Profit Sharing Plan, a tax-qualified, defined contribution
401(k) savings plan, with provisions that are substantially equivalent to the
provisions of the Trinity Profit Sharing Plan as provided in Section 2.03(a).
 
21

--------------------------------------------------------------------------------

(b)          Qualification of Plan.  Prior to the Effective Time, Arcosa shall
provide Trinity with (i) a copy of the Arcosa Profit Sharing Plan; (ii) a copy
of certified resolutions of the Arcosa Board (or its authorized committee or
other delegate) evidencing adoption of the Arcosa Profit Sharing Plan and the
related trust(s) and the assumption by the Arcosa Profit Sharing Plan of the
liabilities described in Section 5.02(c); and (iii) the application for
determination with respect to the qualified status of the Arcosa Profit Sharing
Plan under Section 401(a) of the Code and the tax−exempt status of its related
trust under Section 501(a) of the Code.
 
(c)          Transfer of Account Balances. Not later than 30 days following the
Distribution Date (or such later time as mutually agreed by the Parties),
Trinity shall cause the trustee of the Trinity Profit Sharing Plan to transfer
from the trust(s) which forms a part of the Trinity Profit Sharing Plan to the
trust(s) which forms a part of the Arcosa Profit Sharing Plan the account
balances of the Arcosa Group Employees under the Trinity Profit Sharing Plan,
determined as of the date of the transfer. Such transfers shall be made in kind,
including promissory notes evidencing the transfer of outstanding loans.  Any
asset and liability transfers pursuant to this Section 5.02(c) shall comply in
all respects with Sections 414(l) and 411(d)(6) of the Code.
 
(d)          Arcosa Profit Sharing Plan Provisions. The Arcosa Profit Sharing
Plan shall provide that:
 
(i)        Arcosa Group Employees shall (A) be eligible to participate in the
Arcosa Profit Sharing Plan as of the Effective Time to the extent that they were
eligible to participate in the Trinity Profit Sharing Plan as of immediately
prior to the Effective Time, and (B) receive credit for purposes of eligibility
and vesting for all service credited for those purposes under the Trinity Profit
Sharing Plan as of immediately prior to the Distribution Date as if that service
had been rendered to Arcosa; and


(ii)       the account balance of each Arcosa Group Employee under the Trinity
Profit Sharing Plan as of the date of the transfer of assets from the Trinity
Profit Sharing Plan (including any outstanding promissory notes) shall be
credited to such individual's account balance under the Arcosa Profit Sharing
Plan.


(e)          Trinity Profit Sharing Plan after Effective Time. From and after
the Effective Time, (i) the Trinity Profit Sharing Plan shall continue to be
responsible for liabilities in respect of Trinity Group Employees and all Former
Employees under the Trinity Profit Sharing Plan, and (ii) subject to Section
2.02(b) hereof, no Arcosa Group Employees shall accrue any benefits under the
Trinity Profit Sharing Plan. Without limiting the generality of the foregoing,
Arcosa Group Employees shall cease to be participants in the Trinity Profit
Sharing Plan effective as of the Effective Time.
 
22

--------------------------------------------------------------------------------

(f)          Plan Fiduciaries. For all periods after the Effective Time, the
Parties agree that the applicable fiduciaries of each of the Trinity Profit
Sharing Plan and the Arcosa Profit Sharing Plan, respectively, shall have the
authority with respect to the Trinity Profit Sharing Plan and the Arcosa Profit
Sharing Plan, respectively, to determine the investment alternatives, the terms
and conditions with respect to those investment alternatives and such other
matters as are within the scope of their duties under ERISA and the terms of the
applicable plan documents.
 
(g)          No Loss of Unvested Benefits. The transfer of any Arcosa Group
Employee's employment to the Arcosa Group will not result in loss of that Arcosa
Group Employee's unvested benefits (if any) under the Trinity Profit Sharing
Plan, which benefit liability will be assumed under the Arcosa Profit Sharing
Plan as provided herein.
 
ARTICLE VI


U.S. NONQUALIFIED PLANS
 
Section 6.01         Arcosa Nonqualified Plans.
 
(a)          Transfer of Nonqualified Supplemental Profit Sharing Plan
Liabilities from Trinity.
 
(i)        As of the Effective Time, Arcosa shall, and shall cause the Arcosa 
Supplemental Profit Sharing Plan to, assume all Liabilities under the Trinity
Supplemental Profit Sharing Plan for the benefit of Arcosa Group Employees, and
the Trinity Group and the Trinity Supplemental Profit Sharing Plan shall be
relieved of all Liabilities with respect to those benefits. Trinity shall retain
all Liabilities under the Trinity Supplemental Profit Sharing Plan with respect
to the benefits for Trinity Group Employees and all Former Employees under the
Trinity Supplemental Profit Sharing Plan. From and after the Effective Time,
Arcosa Group Employees shall cease to be participants in the Trinity
Supplemental Profit Sharing  Plan.


(ii)       The Arcosa Group shall cause the deferral elections in respect of the
year in which the Distribution occurs of each Arcosa Group Employee who is a
participant under the Trinity Supplemental Profit Sharing  Plan to be honored
under the Arcosa Supplemental Profit Sharing Plan.
 
(b)          Transfer of Director Fees Plan and 2005 Director Fees Plan
Liabilities from Trinity.
 
(i)         As of the Effective Time, except as otherwise provided in Section
4.02, Arcosa shall, and shall cause the Arcosa Director Fees Plan to, assume all
Liabilities under the Trinity Director Fees Plan for the benefit of non-employee
directors of Trinity who become Transferred Directors, and the Trinity Group and
the Trinity Director Fees Plan shall be relieved of all Liabilities for those
benefits. As of the Effective Time, except as otherwise provided in Section
4.02, Trinity shall retain all Liabilities under the Director Fees Plan for the
benefits of members of the Trinity Board (other than Transferred Directors).
From and after the Effective Time, the Transferred Directors shall cease to be
participants in the Trinity Director Fees Plan.


23

--------------------------------------------------------------------------------

(ii)       As of the Effective Time, except as otherwise provided in Section
4.02, Arcosa shall, and shall cause the Arcosa 2005 Director Fees Plan to,
assume all Liabilities under the Trinity 2005 Director Fees Plan for the benefit
of non-employee directors of Trinity who become Transferred Directors, and the
Trinity Group and the Trinity Director Fees Plan shall be relieved of all
Liabilities for those benefits . As of the Effective Time, except as otherwise
provided in Section 4.02, Trinity shall retain all Liabilities under the 2005
Director Fees Plan for the benefits of members of the Trinity Board (other than
Transferred Directors). From and after the Effective Time, the Transferred
Directors shall cease to be participants in the Trinity Director Fees Plan.


(iii)      The Arcosa Group shall cause the deferral elections of each
Transferred Director in respect of the year in which the Distribution occurs
shall be honored under the Arcosa 2005 Director Fees Plan.
 
(c)          Prior to or upon the Effective Time, Trinity shall cause the
grantor or "rabbi" trusts established with respect to benefits provided under
the Trinity Supplemental Profit Sharing Plan and/or Trinity Director Fees Plan
and Trinity 2005 Director Fees Plan to transfer to a corresponding "rabbi" trust
established by Arcosa all assets held in the Trinity grantor trust(s) in respect
of Arcosa Group Employees and Transferred Directors participating in the
aforementioned Trinity Supplemental Profit Sharing Plan and/or Trinity Director
Fees Plan and Trinity 2005 Director Fees Plan prior to the Distribution Date.
 
Section 6.02         Retained Nonqualified Plans. The Parties acknowledge that
Trinity will retain the Trinity Supplemental Retirement Plan and Transition
Compensation Plan, and Arcosa will not assume any Liabilities in respect of the
Trinity Supplemental Retirement Plan or Transition Compensation Plan.
 
Section 6.03         No Distributions.  The transfer of any Arcosa Group
Employee's employment to the Arcosa Group will not result in (i) the loss of
that Arcosa Group Employee's unvested benefits (if any) under any Trinity
nonqualified deferred compensation plan, which benefit liability will be assumed
under the applicable Arcosa nonqualified deferred compensation plan as provided
herein. For purposes of determining when a distribution is required from an
Arcosa nonqualified deferred compensation plan described in this Article VI,
Arcosa Group Employees and Transferred Directors will be treated as not having
experienced a separation from service until such Arcosa Group Employee or
Transferred Director has separated from service from the Arcosa Group. 
Accordingly (x) no Arcosa Group Employee shall be entitled to a distribution of
his or her benefit under any Trinity nonqualified deferred compensation plan or
Arcosa nonqualified deferred compensation plan as a result of his or her
transfer of employment and (y) no Transferred Director shall be entitled to a
distribution of his or her benefit under the Trinity Director Fees Plan, Trinity
2005 Director Fees Plan, Arcosa Director Fees Plan or Arcosa 2005 Director Fees
Plan as a result of his or her transfer.
 
24

--------------------------------------------------------------------------------

ARTICLE VII


WELFARE BENEFIT PLANS
 
Section 7.01         Welfare Plans.
 
(a)          Treatment of Health and Welfare Plans for the Remainder of 2018. 
Pursuant to the terms and conditions set forth in the Transition Services
Agreement, Arcosa Group Employees and Former Arcosa Group Employees that
participated in a Trinity Welfare Plan on the Distribution Date shall continue
to be covered by such Trinity Welfare Plan through December 31, 2018.
 
(b)          Welfare Plan Authority. For all periods, before, during and after
the Effective Time, the Parties agree that Trinity or its delegates shall have
the sole authority to exercise its authority as plan sponsor with respect to the
Trinity Welfare Plans, including, without limitation, the authority to terminate
any or all of the Trinity Welfare Plans.
 
(c)          Waiver of Conditions; Benefit Maximums. Once established effective
January 1, 2019, Arcosa shall use commercially reasonable efforts to cause the
Arcosa Welfare Plans to:
 
(i)        with respect to initial enrollment, waive (A) all limitations as to
preexisting conditions, exclusions, and service conditions with respect to
participation and coverage requirements applicable to any Arcosa Group Employee
or Former Arcosa Group Employee, other than limitations that were in effect with
respect to the Arcosa Group Employee or Former Arcosa Group Employee under the
applicable Trinity Welfare Plan as of immediately prior to the Effective Time,
and (B) any waiting period limitation or evidence of insurability requirement
applicable to an Arcosa Group Employee or Former Arcosa Group Employee other
than limitations or requirements that were in effect with respect to such Arcosa
Group Employee or Former Arcosa Group Employee under the applicable Trinity
Welfare Plans as of immediately prior to the Effective Time; and


(ii)       take into account with respect to aggregate annual, lifetime, or
similar maximum benefits available under the Arcosa Welfare Plans, an Arcosa
Group Employee's or Former Arcosa Group Employee's prior claim experience under
the Trinity Welfare Plans and any Benefit Plan that provides leave benefits for
purposes of satisfying all aggregate annual, lifetime or maximum out-of-pocket
requirements applicable to such Arcosa Group Employee or Former Arcosa Group
Employee and his or her covered dependents for the applicable plan year to the
same extent as such expenses were taken into account by Trinity for similar
purposes as if such amounts had been paid in accordance with such Arcosa Welfare
Plan.


25

--------------------------------------------------------------------------------

(d)          U.S. Flexible Spending Accounts. The Parties shall use commercially
reasonable efforts to ensure that as of the Effective Time any health or
dependent care flexible spending accounts of Arcosa Group Employees (whether
positive or negative) (the "Transferred Account Balances") under Trinity Welfare
Plans that are health or dependent care flexible spending account plans are
transferred, as soon as practicable after January 1, 2019, from the Trinity
Welfare Plans to the corresponding Arcosa Welfare Plans. Such Arcosa Welfare
Plans shall assume responsibility as of January 1, 2019 for all outstanding
health or dependent care claims under the corresponding Trinity Welfare Plans of
each Arcosa Group Employee for the year in which the Effective Time occurs and
shall assume and agree to perform the obligations of the corresponding Trinity
Welfare Plans from and after January 1, 2019. As soon as practicable after
January 1, 2019, and in any event within 30 days after the amount of the
Transferred Account Balances is determined or such later date as mutually agreed
upon by the Parties, Arcosa shall pay Trinity the net aggregate amount of the
Transferred Account Balances, if such amount is positive, and Trinity shall pay
Arcosa the net aggregate amount of the Transferred Account Balances, if such
amount is negative.
 
(e)          Allocation of Welfare Assets and Liabilities. Effective as of the
Effective Time, the Arcosa Group shall assume all Liabilities relating to,
arising out of or resulting from health and welfare coverage or claims incurred
by or on behalf of Arcosa Group Employees or their covered dependents or Former
Arcosa Group Employees or their covered dependents (other than such Former
Arcosa Employees who have retired from Trinity prior to the Effective Time under
the Trinity Profit Sharing Plan or a Trinity Pension Plan (each, a "Retiree"))
including but not limited to all COBRA costs under the Trinity Welfare Plans or
Arcosa Welfare Plans before, at, or after the Effective Time; it being
understood that the Arcosa Group shall reimburse Trinity for all amounts under
the Trinity Welfare Plans attributable to Arcosa Group Employees and Former
Arcosa Group Employees other than the Retirees as more fully set forth in the
Transition Services Agreement with respect to claims incurred during the period
from the Distribution Date through December 31, 2018 (including any applicable
run out period).  For the avoidance of doubt, COBRA coverage for Arcosa Group
Employees or their covered dependents or Former Arcosa Group Employees or their
covered dependents (other than a Retiree) will be provided by the Trinity
Welfare Plans from the Distribution Date through December 31, 2018, but as of
January 1, 2019 coverage for all Arcosa Group Employees or their covered
dependents or Former Arcosa Group Employees or their covered dependents (other
than a Retiree) including COBRA coverage shall transfer to the Arcosa Welfare
Benefit Plans.
 
Section 7.02         U.S. COBRA and HIPAA. The Trinity Group shall continue to
be responsible for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of HIPAA, and the corresponding provisions of the Trinity
Welfare Plans with respect to any Trinity Group Employees (and their covered
dependents) and any Former Trinity Group Employees (and their covered
dependents) who incur a qualifying event under COBRA before, as of, or after the
Effective Time. Effective as of January 1, 2019, the Arcosa Group shall assume
responsibility for complying with, and providing coverage pursuant to, the
health care continuation requirements of COBRA, the certificate of creditable
coverage requirements of HIPAA, and the corresponding provisions of the Arcosa
Welfare Plans with respect to any Arcosa Group Employees or Former Arcosa Group
Employees (and their covered dependents) who incur a qualifying event or loss of
coverage under the Trinity Welfare Plans and/or the Arcosa Welfare Plans before,
as of, or after the Effective Time. The Parties agree that the consummation of
the transactions contemplated by the Separation and Distribution Agreement shall
not constitute a COBRA qualifying event for any purpose of COBRA.


26

--------------------------------------------------------------------------------

Section 7.03         Vacation, Holidays and Leaves of Absence.
 
(a)          In General.  Effective as of the Effective Time, the Arcosa Group
shall assume all Liabilities of the Trinity Group with respect to vacation,
banked vacation, holiday, other paid time off policies, leave of absence, and
required payments related thereto, for each Arcosa Group Employee. The Trinity
Group shall retain all Liabilities with respect to vacation, banked vacation,
holiday, other paid time off policies, leave of absence, and required payments
related thereto, for each Trinity Group Employee.  Notwithstanding the
generality of the foregoing, Trinity shall fund the legacy banked vacation
benefits accrued by Arcosa Group Employees as of the Distribution Date.
 
(b)          Establishment and Administration of Leave of Absence Programs for
Arcosa Group Employees.
 
(i)        Trinity agrees to continue administering leaves of absence and Short
Term Disability to (either in its own capacity or through a third party
administrator) for Arcosa Group Employees for the remainder of 2018.  For
purposes of FMLA (or other applicable state/municipal leaves), Trinity (either
in its own capacity or through its third party administrator for leaves of
absence) agrees to treat Arcosa Group Employees as if Arcosa were a successor. 
Specifically, Arcosa Group Employees who are out on approved FMLA leave (or who
have approved intermittent FMLAs) shall not need to reapply, provide
recertifications, or reestablish eligibility unless they would do so in the
ordinary course of their employment with Trinity or Arcosa.  Arcosa agrees to
provide, or shall cause its employees provide, each Arcosa Group Employee’s work
schedule, FMLA usage, and other contact information required to comply with the
calculations and notice provisions prescribed under the FMLA.  At the end of
2018, Arcosa will provide to the Arcosa Group Employees new instructions on how
to apply for and/or continue their leaves of absence.  As soon as
administratively possible and not later than the January 1, 2019, the Trinity
Group shall provide to the Arcosa Group (or its designated representative)
copies of all records pertaining to the Trinity Group leave of absence programs
and FMLA with respect to all Arcosa Group Employees to the extent such records
have not been provided previously to the Arcosa Group, including: information on
all leaves of absence for Arcosa Group Employees, including: all notices or
other documents provided to employees seeking approval or on approved leave, all
information received from employees seeking approval or on approved leave, leave
of absence tracking for all of 2018, and any and all related notes of
conversations with such Arcosa Group Employees.


(ii)       Effective as of January 1, 2019, the Arcosa Group shall be
responsible for administering compliance with the Arcosa leave of absence
programs and FMLA with respect to Arcosa Group Employees including but not
limited to: (i) the Arcosa Group shall adopt, and shall cause each member of the
Arcosa Group to adopt, leave of absence programs; (ii) the Arcosa Group shall
honor, and shall cause each member of the Arcosa Group to honor, all terms and
conditions of leaves of absence which have been granted to any Arcosa Employee
under a Trinity leave of absence program or FMLA before January 1, 2019,
including such leaves that are to commence after January 1, 2019; and (iii) the
Arcosa Group shall recognize all periods of service of each Arcosa Group
Employee with the Trinity Group to the extent such service is recognized by the
Trinity Group for the purpose of eligibility for leave entitlement under the
Trinity Group leave of absence programs and FMLA.


27

--------------------------------------------------------------------------------

Section 7.04         Severance and Unemployment Compensation. Effective as of
the Effective Time, except as set forth on Schedule 7.04 hereto, the Arcosa
Group shall assume any and all Liabilities to, or relating to, Arcosa Group
Employees and Former Arcosa Group Employees in respect of severance and
unemployment compensation, regardless of whether the event giving rise to the
Liability occurred before, at or after the Effective Time. The Trinity Group
shall be responsible for any and all Liabilities to, or relating to, Trinity
Group Employees and Former Trinity Group Employees in respect of severance and
unemployment compensation, regardless of whether the event giving rise to the
Liability occurred before, at or after the Effective Time.  Without limiting the
generality of the foregoing, except as set forth on Schedule 7.04 hereto, as of
the Effective Time, Arcosa or a member of the Arcosa Group shall be solely
responsible for all Liabilities under any Severance Transition Agreement entered
into with a Former Arcosa Employee prior to the Effective Time.
 
Section 7.05         Workers' Compensation. With respect to claims for workers'
compensation, (a) the Arcosa Group shall be responsible for claims in respect of
Arcosa Group Employees and Former Arcosa Group Employees, whether occurring
before, at or after the Effective Time, and (b) the Trinity Group shall be
responsible for all claims in respect of Trinity Group Employees and Former
Trinity Group Employees, whether occurring before, at or after the Effective
Time. The treatment of workers' compensation claims with respect to Trinity
insurance policies shall be governed by Article IX of the Separation and
Distribution Agreement.
 
Section 7.06         Insurance Contracts. To the extent that any Trinity Welfare
Plan is funded through the purchase of an insurance contract or is subject to
any stop loss contract, the Parties will cooperate and use their commercially
reasonable efforts to replicate such insurance contracts for Arcosa (except to
the extent that changes are required under applicable state insurance Laws or
filings by the respective insurers) and to maintain any pricing discounts or
other preferential terms for both Trinity and Arcosa for a reasonable term.
Neither Party shall be liable for failure to obtain such insurance contracts,
pricing discounts, or other preferential terms for the other Party. Each Party
shall be responsible for any additional premiums, charges, or administrative
fees that such Party may incur pursuant to this Section 7.06.
 
Section 7.07         Third-Party Vendors. To the extent that any Trinity Welfare
Plan is administered by a third-party vendor, the Parties will cooperate and use
their commercially reasonable efforts to replicate any contract with such
third-party vendor for Arcosa and to maintain any pricing discounts or other
preferential terms for both Trinity and Arcosa for a reasonable term. Neither
Party shall be liable for failure to obtain such pricing discounts or other
preferential terms for the other Party. Each Party shall be responsible for any
additional premiums, charges, or administrative fees that such Party may incur
pursuant to this Section 7.07.
 
28

--------------------------------------------------------------------------------

ARTICLE VIII

NON-U.S. EMPLOYEES
 
Section 8.01         Non-U.S. Employees.
 
Notwithstanding anything in this Agreement to the contrary, all actions taken
with respect to non-U.S. Employees or U.S. Employees working in non-U.S.
jurisdictions shall be subject to and accomplished in accordance with applicable
Law in the custom of the applicable jurisdictions.
 
ARTICLE IX

MISCELLANEOUS
 
Section 9.01         Employee Records.
 
(a)          Sharing of Information. Subject to any limitations imposed by
applicable Law, Trinity and Arcosa (acting directly or through members of the
Trinity Group or the Arcosa Group, respectively) shall provide to the other and
their respective authorized agents and vendors all information necessary for the
Parties to perform their respective duties under this Agreement.
 
(b)          Transfer of Personnel Records and Authorization. Subject to any
limitation imposed by applicable Law and to the extent that it has not done so
before the Effective Time, Trinity shall transfer to Arcosa any and all
employment records (including any Form I-9, Form W-2 or other IRS forms) with
respect to Arcosa Group Employees and Former Arcosa Group Employees and other
records reasonably required by Arcosa to enable Arcosa properly to carry out its
obligations under this Agreement. Such transfer of records generally shall occur
as soon as administratively practicable at or after the Effective Time. Each
Party will permit the other Party reasonable access to Employee records, to the
extent reasonably necessary for such accessing Party to carry out its
obligations hereunder.
 
(c)          Access to Records. To the extent not inconsistent with this
Agreement, the Separation and Distribution Agreement or any applicable privacy
protection Laws or regulations, reasonable access to Employee-related records
after the Effective Time will be provided to members of the Trinity Group and
members of the Arcosa Group pursuant to the terms and conditions of Article VII
of the Separation and Distribution Agreement.
 
(d)          Maintenance of Records. With respect to retaining, destroying,
transferring, sharing, copying and permitting access to all Employee-related
information, Trinity and Arcosa shall comply with all applicable Laws,
regulations and its own internal policies, and shall indemnify and hold harmless
each other from and against any and all Liability, claims, actions, and damages
that arise from a failure (by the indemnifying Party or its Subsidiaries or
their respective agents) to so comply with all applicable Laws, regulations and
its own internal policies applicable to such information.
 
29

--------------------------------------------------------------------------------

(e)          Cooperation. Each Party shall use commercially reasonable efforts
to cooperate and work together to unify, consolidate and share (to the extent
permissible under applicable privacy/data protection laws) all relevant
documents, resolutions, government filings, data, payroll, employment and
benefit plan information on regular timetables and cooperate as needed with
respect to (i) any litigation with respect to any employee benefit plan, policy
or arrangement contemplated by this Agreement, (ii) efforts to seek a
determination letter, private letter ruling or advisory opinion from the IRS or
U.S. Department of Labor on behalf of any employee benefit plan, policy or
arrangement contemplated by this Agreement, and (iii) any filings that are
required to be made or supplemented to the IRS, U.S. Pension Benefit Guaranty
Corporation, U.S. Department of Labor or any other Governmental Authority;
provided, however, that requests for cooperation must be reasonable and not
interfere with daily business operations.
 
(f)           Confidentiality. Notwithstanding anything in this Agreement to the
contrary, all confidential records and data relating to Employees to be shared
or transferred pursuant to this Agreement shall be subject to Section 7.4 of the
Separation and Distribution Agreement and the requirements of applicable Law.
 
Section 9.02         Preservation of Rights to Amend. The rights of each member
of the Trinity Group and each member of the Arcosa Group to amend, waive, or
terminate any plan, arrangement, agreement, program, or policy referred to
herein shall not be limited in any way by this Agreement.
 
Section 9.03         Fiduciary Matters. Trinity and Arcosa each acknowledges
that actions required to be taken pursuant to this Agreement may be subject to
fiduciary duties or standards of conduct under ERISA or other applicable Law,
and no Party shall be deemed to be in violation of this Agreement if it fails to
comply with any provisions hereof based upon its good-faith determination (as
supported by advice from counsel experienced in such matters) that to do so
would violate such a fiduciary duty or standard. Each Party shall be responsible
for taking such actions as are deemed necessary and appropriate to comply with
its own fiduciary responsibilities and shall fully release and indemnify the
other Party for any Liabilities caused by the failure to satisfy any such
responsibility.
 
Section 9.04         Further Assurances. Each Party hereto shall take, or cause
to be taken, any and all reasonable actions, including the execution,
acknowledgment, filing and delivery of any and all documents and instruments
that any other Party hereto may reasonably request in order to effect the intent
and purpose of this Agreement and the transactions contemplated hereby.
 
Section 9.05         Counterparts; Entire Agreement; Corporate Power.
 
(a)          This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.  Execution of this Agreement or any other
documents pursuant to this Agreement by facsimile or other electronic copy of a
signature shall be deemed to be, and shall have the same effect as, executed by
an original signature.
 
30

--------------------------------------------------------------------------------

(b)          This Agreement and the Exhibits, Schedules and appendices hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter, and there are no agreements or understandings between the
Parties other than those set forth or referred to herein or therein.
 
(c)          Trinity represents on behalf of itself and, to the extent
applicable, each of its Subsidiaries, and Arcosa represents on behalf of itself
and, to the extent applicable, each of its Subsidiaries, as follows:
 
(i)        each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and


(ii)       this Agreement has been duly executed and delivered by it and
constitutes a valid and binding agreement of it enforceable in accordance with
the terms hereof.


Section 9.06         Governing Law. This Agreement, and all actions, causes of
action, or claims of any kind (whether at law, in equity, in contract, in tort,
or otherwise) that may be based upon, arise out of, or relate to this Agreement,
or the negotiation, execution, or performance of this Agreement (including any
action, cause of action, or claim of any kind based upon, arising out of, or
related to any representation or warranty made in, in connection with, or as an
inducement to this Agreement) shall be governed by and construed in accordance
with the law of the State of Delaware, irrespective of the choice of Laws
principles of the State of Delaware, including without limitation Delaware laws
relating to applicable statutes of limitations and burdens of proof and
available remedies.
 
Section 9.07         Assignability. The assignability provisions set forth in
Section 10.9 of the Separation and Distribution Agreement shall apply to this
Agreement.
 
Section 9.08         No Third-Party Beneficiaries; No Plan Amendments. The
provisions of this Agreement are solely for the benefit of the Parties and are
not intended to confer upon any other Person except the Parties any rights or
remedies hereunder. There are no other third-party beneficiaries of this
Agreement and this Agreement shall not provide any third party with any remedy,
claim, Liability, reimbursement, claim of action or other right in excess of
those existing without reference to this Agreement. No provision of this
Agreement or the Separation and Distribution Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any future, present, or former employee of Trinity a
Trinity Group member, Arcosa, or an Arcosa Group member under any Trinity
Benefit Plan or Arcosa Plan or otherwise.  Except as expressly provided in this
Agreement, nothing in this Agreement shall preclude Arcosa or any Arcosa Group
member, at any time after the Effective Time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Arcosa Benefit Plan, any benefit under any Arcosa Benefit Plan or any trust,
insurance policy or funding vehicle related to any Arcosa Benefit Plan; and
nothing in this Agreement shall preclude Trinity or any Trinity Group member, at
any time after the Effective Time, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
Trinity Benefit Plan, any benefit under any Trinity Benefit Plan or any trust,
insurance policy or funding vehicle related to any Trinity Benefit Plan.


31

--------------------------------------------------------------------------------

Section 9.09         Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt unless
the day of receipt is not a Business Day, in which case it shall be deemed to
have been duly given or made on the next Business Day) by delivery in person, by
overnight courier service, by electronic e-mail with receipt confirmed (followed
by delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses (or at such other address for a Party as
shall be specified in a notice given in accordance with this Section 9.09):
 
If to Trinity (and to Arcosa prior to the Distribution Effective Time), to:


Trinity Industries, Inc.
2525 N. Stemmons Freeway
Dallas, Texas 75207-2401
Email: Theis.Rice@trin.net
Attention: General Counsel


and


 with a copy to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Email:    stephen.arcano@skadden.com
neil.stronski@skadden.com
Attention:         Stephen F. Arcano
Neil P. Stronski
 
If to Arcosa (after the Distribution Effective Time), to:
Arcosa, Inc.
500 North Akard St, Suite 400
Dallas TX 75201
Attn: General Counsel
 
Any Party may, by notice to the other Party, change the address to which such
notices are to be given.
 
Section 9.10         Severability. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future Law, the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties.


32

--------------------------------------------------------------------------------

Section 9.11         Headings. The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
 
Section 9.12         Survival of Covenants. Except as expressly set forth in
this Agreement, the covenants, representations and warranties and other
agreements contained in this Agreement, and Liability for the breach of any
obligations contained herein, shall survive the Separation and the Distribution
and shall remain in full force and effect thereafter.
 
Section 9.13         Waivers of Default. Waiver by any Party of any default by
the other Party of any provision of this Agreement shall not be deemed a waiver
by the waiving Party of any subsequent or other default, nor shall it prejudice
the rights of the waiving Party. No failure or delay by any Party in exercising
any right, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall a single or partial exercise thereof prejudice any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
Section 9.14         Dispute Resolution. The dispute resolution procedures set
forth in Article VIII of the Separation and Distribution Agreement shall apply
to any dispute, controversy or claim arising out of or relating to this
Agreement.
 
Section 9.15         Consent to Jurisdiction.  Subject to the provisions of
Article VIII of the Separation and Distribution Agreement, each of the Parties
hereto agrees that the appropriate, exclusive and convenient forum for any
disputes between any of the Parties hereto arising out of this Agreement or the
transactions contemplated hereby shall be brought and determined in the Court of
Chancery of the State of Delaware, provided, that if jurisdiction is not then
available in the Court of Chancery of the State of Delaware, then any such legal
action or proceeding may be brought in any federal court located in the State of
Delaware or any other Delaware state court (the "Delaware Courts").  Each of the
Parties further agrees that delivery of notice or document by United States
registered mail to such Party's respective address set forth in Section 9.09
shall be effective as to the contents of such notice or document, provided that
service of process or summons for any action, suit or proceeding in the Delaware
Courts with respect to any matters to which it has submitted to jurisdiction in
this Section 9.15 shall be effective only pursuant to service on a Party's
registered agent for service of process.  Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement or the transactions contemplated
hereby in the Delaware Courts, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an inconvenient forum.
 
Section 9.16         Specific Performance. The Parties agree that irreparable
damage would occur in the event that the provisions of this Agreement were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to (i) an injunction or injunctions to
enforce specifically the terms and provisions hereof in any arbitration in
accordance with Section 9.14, (ii) provisional or temporary injunctive relief in
accordance therewith in any Delaware Court, and (iii) enforcement of any such
award of an arbitral tribunal or a Delaware Court in any court of the United
States, or any other any court or tribunal sitting in any state of the United
States or in any foreign country that has jurisdiction, this being in addition
to any other remedy or relief to which they may be entitled.


33

--------------------------------------------------------------------------------

Section 9.17         Waiver of Jury Trial.  SUBJECT TO ARTICLE VIII OF THE
SEPARATION AND DISTRIBUTION AGREEMENT, EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY JUDICIAL PROCEEDING IN WHICH ANY CLAIM OR COUNTERCLAIM
(WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR OTHERWISE) ASSERTED BASED
UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT, OR
THE COURSE OF DEALING OR RELATIONSHIP BETWEEN THE PARTIES TO THIS AGREEMENT,
INCLUDING THE NEGOTIATION, EXECUTION, AND PERFORMANCE OF SUCH AGREEMENT.  EACH
OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
THAT NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR REPRESENTATIVE OF
ANY PARTY SHALL REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING NOR SEEK TO
CONSOLIDATE ANY SUCH PROCEEDING WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 9.17.
 
Section 9.18         Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by a Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the Party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
 
Section 9.19         Limitations of Liability. EXCEPT AS MAY BE AWARDED TO A
THIRD PARTY IN CONNECTION WITH ANY THIRD-PARTY CLAIM, IN NO EVENT SHALL TRINITY,
ARCOSA OR THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR OTHER
AGENTS BE LIABLE UNDER THIS AGREEMENT FOR ANY PUNITIVE, EXEMPLARY, SPECIAL,
INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE, AND IN NO
EVENT SHALL EITHER PARTY OR ANY OF THEIR RESPECTIVE AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES OR OTHER AGENTS BE LIABLE UNDER THIS AGREEMENT FOR LOST
PROFITS, OPPORTUNITY COSTS, DIMINUTION IN VALUE OR DAMAGES BASED UPON A MULTIPLE
OF EARNINGS OR SIMILAR FINANCIAL MEASURE, EVEN IF UNDER APPLICABLE LAW SUCH LOST
PROFITS, OPPORTUNITY COSTS, DIMINUTION IN VALUE, OR SUCH DAMAGES WOULD NOT BE
CONSIDERED CONSEQUENTIAL OR SPECIAL DAMAGES.


34

--------------------------------------------------------------------------------

Section 9.20         No Reliance on Other Party; Mutual Drafting. This Agreement
shall be deemed to be the joint work product of the Parties and any rule of
construction that a document shall be interpreted or construed against a drafter
of such document shall not be applicable to this Agreement.  The Parties hereto
represent to each other that this Agreement is entered into with full
consideration of any and all rights which the Parties hereto may have. The
Parties hereto have relied upon their own knowledge and judgment and have
conducted such investigations they and their in-house counsel have deemed
appropriate regarding this Agreement and their rights in connection with this
Agreement. The Parties hereto are not relying upon any representations or
statements made by any other Party, or any such other Party's employees, agents,
representatives or attorneys, regarding this Agreement, except to the extent
such representations are expressly set forth or incorporated in this Agreement.
The Parties hereto are not relying upon a legal duty, if one exists, on the part
of any other Party (or any such other Party's employees, agents, representatives
or attorneys) to disclose any information in connection with the execution of
this Agreement or its preparation, it being expressly understood that no Party
hereto shall ever assert any failure to disclose information on the part of any
other Party as a ground for challenging this Agreement or any provision hereof.


[Remainder of page intentionally left blank]


35

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement to
be executed by their duly authorized representatives.
 

 
TRINITY INDUSTRIES, INC.
     
By:
/s/ Timothy R. Wallace
 
Name: Timothy R. Wallace
 
Title:  Chief Executive Officer and President
     
ARCOSA, INC.
     
By:
/s/ Antonio Carrillo
 
Name: Antonio Carrillo
 
Title: Chief Executive Officer and President






--------------------------------------------------------------------------------